THE COURT
gave judgment for the libel-ants, for the sum received by that officer, three hundred dollars and costs. The reception of the alleged sums of money from the salvors, by the officers of the wrecked ship, under the circumstances in which the property committed to their charge was placed, was holden by THE COURT to be altogether in excusable. The transaction was pronounced to be of novel and exceptional character; that, with the aspect of charity and benignant consideration, it placed the officers of the ship in a position in reference to the claims of salvage, then in controversy, incompatible with their dutiful relations to the ship and cargo, and to owners and underwriters.